THE MINTZ FRAADE LAW FIRM, P.C.COUNSELORS AT LAWNEW YORK, NEW YORK 10016 TELEPHONE OF COUNSEL(212) 486-2500EDWARD C. KRAMER ARTHUR L. PORTER, JR. JON M. PROBSTEINTELECOPIERSEYMOUR REITKNECHT(212) 486-0701 I. FREDERICK SHOTKINJOSEPH J. TOMASEKJune 21, 2016Filed as Edgar Correspondence United States Securities and Exchange Commissiontreet N.E.Washington, D.C. 20549Attn: Loan Lauren P. Nguyen, Legal Branch Chief Re:Nostalgia Family Brands, Inc.Amendment No. 3 toRegistration Statement on Form S-1Filed August 13, 2015File No. 333-206332Dear Sir/Madam:We represent Nostalgia Family Brands, Inc. (the "Company"). Reference is made to the filing of the Form S-1 on Wednesday, June 15, 2016, which included a request for acceleration. As per the request of the Commission Staff, the Company hereby withdraws its request for acceleration in order to allow the Staff sufficient time to review the filing. Very truly yours,The Mintz Fraade Law Firm, P.C.By:/s/ Alan P. FraadeAlan P. Fraade
